Citation Nr: 1719276	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  11-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to February 14, 2017, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an earlier effective date prior to December 10, 2009, for the award of a TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966, and his service medals and decorations include the Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied a TDIU.  

Thereafter, during the pendency of this appeal, the RO issued a March 2017 rating decision that granted entitlement to a TDIU, effective February 14, 2017.  The Veteran now seeks an earlier effective date.  

The issue of entitlement to an earlier effective date prior to December 10, 2009, for a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to December 10, 2009, the schedular criteria for a TDIU were not met.

2.  Resolving any doubt in the Veteran's favor, he was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities as of December 10, 2009.


CONCLUSION OF LAW

The criteria are met for an effective date of December 10, 2009, for the assignment of the TDIU.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Given the favorable action taken below, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


II.  Legal Criteria and Analysis 

The Veteran is seeking an earlier effective date for the assignment of a TDIU.

A TDIU claim is one for increased compensation, and the effective date rules for increased compensation therefore apply.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award for increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (Sep. 23, 1998).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As indicated above, the RO awarded a TDIU from February 14, 2017, and the  Veteran seeks an earlier effective date.

The record shows that service connection is currently in effect for diabetes, PTSD, and prostate cancer.  The Veteran has been in receipt of a 70 percent combined rating since December 10, 2009.

The date of the Veteran's TDIU claim is April 16, 2008, the day on which VA received his TDIU application at issue here.  There are no prior, unadjudicated claims, formal or informal, for a TDIU.  

Having determined that April 16, 2008, is the date of claim for purposes of assigning an effective date for the Veteran's award of TDIU, the Board must now determine when entitlement to TDIU became factually ascertainable.  In other words, a finding must be made as to when the Veteran became unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  The Court has held that a veteran awarded a TDIU resulting from a disability or disabilities already established as service connected is entitled to consideration of 38 U.S.C. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2) (the one-year factually ascertainable rule) in determining the effective date of the TDIU grant.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007).  The Court added provided that either § 4.16 criteria are actually met within the one-year period - with either the schedular requirements or an inability to secure or follow a substantially gainful occupation under § 4.16(a) manifesting within the one year period prior to receipt of the TDIU claim, satisfies the "increase in disability" requirement of section 5110(b)(2).  Id. at 33-36. 

With resolution of any doubt in the Veteran's favor, the Board assigns for the award of the TDIU the effective date of December 10, 2009, which is the date he met the schedular criteria for a TDIU.  At that time, the evidence of record had consistently demonstrated that the Veteran's "retirement" was due to poorly controlled diabetes mellitus that caused diabetic ketoacidosis episodes, the inability to think clearly, and disturbances of mood and motivation.   See VA treatment records, SSA decision.

Therefore, the Board finds that December 10, 2009, is the proper effective date for the Veteran's TDIU. 38 C.F.R. § 4.16 (a).  Under the applicable laws and regulations, an earlier effective date cannot be assigned on a schedular basis.  The Board has considered the benefit-of-the-doubt rule in granting this benefit.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The issue of entitlement to an earlier effective date for the rating period prior to December 10, 2009, for the Veterans' TDIU, on an extraschedular basis, will be referred to the Director of Compensation and Pension for adjudication, as will be discussed in the following remand.  See Bowling v. Principi, 15 Vet. App. 14 (2001).

ORDER

An effective date of December 10, 2009, for the award of a TDIU is granted, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  While the Board does not have the authority to assign an extraschedular TDIU in the first instance, see Bowling, 15 Vet. App. at 14, the Board does have the authority to decide whether a claim should be referred to the Director, Compensation Service. See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds that the issue of entitlement to an earlier effective date for the rating period prior to December 10, 2009, for a TDIU on an extraschedular basis should be submitted to the Director, Compensation Service.  He asserts that he became disabled in 1998 and the evidence shows that he was deemed disabled by SSA as of November 2002 based on his diabetes mellitus and PTSD, both of which are service connected.   Accordingly, the evidence of record suggests the Veteran's inability to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to December 10, 2009.  The claim should therefore be submitted to the Director, Compensation Service for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16 (b).





 Accordingly, the case is REMANDED for the following action:

1. Refer this case to the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. 
 § 4.16(b), for the appellate period prior to December 10, 2009. 

 2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


